Title: From Julia Stockton Rush to Abigail Smith Adams, 8 October 1813
From: Rush, Julia Stockton
To: Adams, Abigail Smith



My dear Madam
Philadelphia October 8th 1813

The day after I sent my last letter to you I received your interesting communication, most sincerely do I sympathize with Mr Adams and you this melancholy occasion, this is indeed a changing scene, a dying world, and I think the last six months has been a time of unusual mortality—your dear daughter we trust was made perfect through sufferings and is inheriting the promises, where sin and sorrow are no more, but to you dear Madam and to her venerable father the stroke is most afflicting—Oh that I were near enough to you to offer my sympathy in person—how much it would gratify me to attempt to soothe your sorrow, as I am sure you would mine—mine is a selfish wish, as I know your own resources are so far beyond any thing I could offer, that it is only because it would give me so much pleasure to see you that I express such a wish, one that I fear will never be gratified, and yet I sometimes think it is not impossible—my dear Dr Rush has frequently said when talking of you, “how much pleasure it wd give me to make my dear friends Mr & Mrs Adams a visit, but I hardly expect it will ever be accomplished by me—but you must do it on some occasion when you are going or returning from Canada.” If we should be blessed with peace during your life time and I should visit my daughters I should be very desirous to take Boston in my way—at least I will cherish such an Idea even if it should be a delusion.
I am much pleased with your friend Mr Coleman he appears to be such as you have described him, I regret that he has received so little attention from any body belonging to me, My Son has unfortunately had a patient 14 miles from the City ever since he Mr C has been here, he has required a visit either every day or every other day, this has kept him so much occupied that he has had not a moment to spare—but we found from Mr Colemans first visit that he was in the best of hands, Mr Vaughan and a Mr Taylor where he has lodged, therefore I only regret it, because an introduction from you will ever be entitled to my best attention and if we had not immediately known that Mr Coleman was in such hands, I should have sought ought out some one to do what my Son was unable to do, but Mr Vaughan is a host of himself where kindness and usefulness are called for, and I find Mr C is of the same religious sect, I heard he preached in a church lately erected in our City which is called Mr Vaughans, on Sunday last, they have no ordained minister belonging to it but Mr Vaughan and several others perform the worship by praying singing and reading sermons, Mr Coleman will tell you all about them when he returns
present me most respectfully and affectionately to Mr Adams, and accept for yourself dear Madam / the friendship of / your obliged and / attached
Julia Rush